PER CURIAM.
The appellant, Katherine Schuman, raises three issues in this appeal from a final judgment of foreclosure. In her third issue, she argues that the trial court erred in denying her motion for involuntary dismissal. We disagree and affirm this issue. With regard to the two remaining issues, the appellee, Wells Fargo Bank, N.A., concedes that the appellant was denied the opportunity to fully and fairly present her case to the trial court. This concession is well taken, and therefore, the Judgment of Foreclosure is REVERSED, and this action is REMANDED for a new trial.
ROBERTS, C.J., OSTERHAUS and WINSOR, JJ., concur.